Action to recover damages for personal injuries sustained by plaintiff wife as the result of the alleged common-law negligence of defendant, and by her husband for expenses and loss of consortium. The oven door of a gas range in an apartment rented by plaintiffs from defendant had been placed in such proximity to the framework of a window that the door could not be fully opened and, while in use, the door slammed shut on the hand and arm of plaintiff wife, causing burns and other injuries. Judgment for defendant dismissing the complaint on the merits, in accordance with the granting of motion of defendant at the close of plaintiffs’ ease, reversed on the law and a new trial granted, with costs to appellants to abide the event. It was error for the trial court to refuse to permit plaintiffs to introduce proof of subsequent repair, for such proof would serve to create an issue of fact with respect to control. (Sendero v. Campbell, 288 N. Y. 328; ■ Antonsen v. Bay Ridge Savings Bank, 292 N. Y. 143.) Hagarty, Acting P. J., Carswell, Johnston and Nolan, JJ., concur; Aldrich, J., deceased.